Citation Nr: 1526730	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Fernando V. Narvaez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Veteran testified at a video conference hearing before undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

Additional evidence was received by VA subsequent to the most recent, August 2011, statement of the case.  Specifically, such evidence included updated VA treatment records and private treatment records, to include from the Tampa Family Health Clinic.  Such evidence also consisted of a November 2005 Board decision for another Veteran and excerpts of VA regulations.  This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 19.9; 20.1304(c) (2014).  Upon review of the evidence, however, the Board finds the medical evidence is duplicative of information in medical treatment records previously associated with the claims file, namely a diagnosis of hepatitis C.  Additionally, the Board finds the prior Board decision and citations to the VA regulations are argument rather than new evidence.  Thus, as the evidence is duplicative, or consists of argument, a remand to the AOJ for consideration is unnecessary.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's drug use during active service constituted willful misconduct.

2.  The Veteran's hepatitis C was initially demonstrated years after service, and has not been shown by competent evidence to be causally related to active service, to include as a result of air gun inoculations.

CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of an effective date and disability rating in the event of a grant of service connection for hepatitis C.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in February 2011 in relation to his hepatitis C.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate for decision making.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's hepatitis C, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in April 2015, the issue on appeal was fully explained by the VLJ and addressed on the merits.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim of entitlement to service connection for hepatitis C.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

The Veteran contends that service connection is warranted for hepatitis C as he believes such is related to air gun inoculations during service.  However, the Veteran's representative, during the April 2015 Board hearing, advanced an argument that such is due to in-service drug use which he argued was not willful misconduct.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2014).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2014). Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

In regard to service connection claims pertaining to hepatitis C in particular, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter set forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  VBA Training Letter 01-02 (Apr. 17, 2001).  

A VA Fast Letter, which addressed claims for service connection for hepatitis C indicated key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  See VBA Fast Letter 04-13 (June 29, 2004).  Another key point noted was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  Id.  The Fast Letter indicated that the large majority of hepatitis C infections could be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use.  Id.  

In addition, VBA Fast Letter 04-13 states:

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . .

 VBA Fast Letter 04-13 (June 29, 2004).

Initially, the medical evidence shows that the Veteran has a history of chronic hepatitis C, as evidenced by VA and private treatment records.  The February 2011 VA examiner reported the Veteran stated his hepatitis C was diagnosed in 2004 and that his symptoms onset after his diagnosis, although in April 2015 testimony the Veteran stated he was diagnosed in 1990.  Nonetheless, it is not disputed that he has a current disability of hepatitis C.  

In April 2015 testimony, the Veteran denied intravenous drug use or risky sexual practices, but admitted to use of nasal cocaine.  However, the February 2011 VA examiner noted the Veteran reported tattoos, intranasal cocaine use during service and after service, high risk sexual practices before service, during service, and after service, as well as body piercings before service and during service.  The Veteran's August 1973 enlistment examination noted a tattoo and his April 1975 separation examination noted the same tattoo.  The Veteran's service treatment records are silent as to any treatment for, or diagnoses of, hepatitis C or any liver infection.  However, an April 1974 service treatment record noted drug use, and specified the drug used as marijuana, lysergic acid diethylamide (LSD), and phencyclidine (PCP).  The Board also notes the post service medical evidence documents a history of cocaine use including a July 2011 VA treatment record which noted current cocaine use and intravenous cocaine use once in the 1970s.  

The record reflects the Veteran has reported an inconsistent history as to intravenous drug use in service.  As such, as to his denial of intravenous drug use in service, in April 2015 testimony, the Board finds that he is less than credible in this regard.  Further, the Veteran's representative has not disputed the Veteran's use of intravenous drugs during service, rather, the Veteran's representative argued such was not willful misconduct.  The Board finds that the record is uncontroverted that the Veteran's drug use in service was not isolated or infrequent, but rather progressive and frequent.  Specifically, the Board notes that an April 1974 service treatment record recommended the Veteran should be separated from service, based in part, on improper drug use.  The April 1974 service treatment record further recommended that if the Veteran was retained, he should be placed in Phase IV of the drug rehabilitation program.  Such indicated the Veteran had an addiction to drugs which constituted willful misconduct. 

Additionally, the medical evidence of record does not establish that the Veteran's hepatitis C was related to his active duty service on any other basis.  The Veteran's hepatitis C first manifested many years after service, as he reported, during the February 2011 VA examination, initially having symptoms after a 2004 diagnosis.  Conversely, the Veteran testified, in April 2015, that he was initially diagnosed in 1990.  However, even if the Veteran's April 2015 testimony is taken as fact, such is approximately a 15 year gap between separation from service and the initial diagnosis of the Veteran's hepatitis C.  Such is for consideration.

Furthermore, after reviewing the Veteran's claims file, and based on an interview and examination of the Veteran, a February 2011 VA examiner concluded that, due to the lack of any scientific evidence to document transmission of HCV with air gun injectors, and the Veteran's current risk factors of left arm tattoo before service, high risk sexual practices before during and after service, and his history of use of cocaine, all together, it is less likely as not that his hepatitis C is a result of or aggravated by his history of air gun inoculation in service.  The Board observes that this opinion is consistent with the VBA Fast Letter, referenced above, indicating that the large majority of HCV infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection of drug use, and although it is "biologically plausible," there is lack of any scientific evidence to document transmission of HCV with air gun injectors.  See VBA Fast Letter 04-13 (June 29, 2004).

Moreover, the February 2011 VA examiner relied upon a rationale that found the Veteran's service medical records were silent for a history of hepatitis C, his entry physical revealed a tattoo on the left arm prior to service, VA treatment records revealed tattoos post service, and that the Veteran reported positive risk factors of substance abuse during and after service, and high risk sexual practices before during and after service.  Thus, the Board finds the 2011 VA examiner's opinion is probative as the examiner provided a factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez, 22 Vet. App. at 304.

To the extent that the Veteran claims his hepatitis C is related to his service, the Board finds that the etiology of the Veteran's hepatitis C is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of hepatitis C, and/or the etiology thereof, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical etiology of hepatitis C in this case.

In addition, the Board has reviewed the submitted Board decision detailing another veteran's claim for service connection for hepatitis C on the basis of air inoculations.  The Board first observes that the Board decision did not directly address this Veteran's case nor the facts specific to his claim.  Moreover, the February 2011 VA examiner did not find that the Veteran's reported air gun inoculations posed no risk for hepatitis C infection, but rather that they posed less risk than his history of a left arm tattoo and extensive history of drug use, the more likely cause of hepatitis C infection.  Moreover, the Veteran has not provided a medical opinion specific to his case that contradicts the opinion of the February 2011 VA examiner.

During the April 2015 hearing and in subsequent statements, the Veteran's representative argued that the claim should be granted based on the application of the benefit of the doubt rule because it is not possible to tell whether hepatitis C was caused by the air gun inoculations in service.  The statute provides that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  The regulation provides that when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.  Reasonable doubt is meant as one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence.  Mere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine.  Id. 

Here, the benefit of the doubt rule is not for application because there is not an approximate balance of positive and negative evidence.  The positive evidence tending to link the Veteran's hepatitis C to service through air gun inoculations is at most theoretical and speculative.  Thus, the evidence is best characterized as pure speculation or remote possibility rather than within the range of possibility.  The February 2011 medical expert opinion evidence in concert with the evidence showing onset of hepatitis C many years after the Veteran's service constitutes a preponderance of negative evidence.  

Additionally, as the Board has determined that the Veteran's drug use in service constitutes willful misconduct, hepatitis C resulting from drug abuse shall not be deemed to have been incurred in the line of duty.  38 C.F.R. §§ 3.1(m), 3.301(d).  In this regard, while 38 C.F.R. § 3.301(c) suggests organic disease incurred coincident with the chronic use of drugs is not willful misconduct, the regulation then specifically directs the reader to 38 C.F.R. § 3.301(d) for purposes of determining service connection where a disability is a result of abuse of drugs.  Both 38 C.F.R. §§ 3.301(a) and 3.301(d) prohibit service connection for diseases incurred during active military service resulting from the abuse of drugs.  As any disease resulting from his abuse of illegal drugs is not considered to be in the line of duty pursuant to 38 C.F.R. § 3.301(d), service connection for the claimed hepatitis C as a result of illegal drug use in service cannot be established.  38 C.F.R. § 3.301(a).  For these reasons, the Board finds that the evidence against the claim outweighs the evidence supporting the claim.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, entitlement to service connection for hepatitis C is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


